Dismiss and Opinion Filed June 7, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-17-00976-CV

               JOSEPH ABUZAID, Appellant
                           V.
 MODJARRAD & ASSOCIATES, P.C., D/B/A MAS LAW FIRM, Appellee

                    On Appeal from the 95th District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-16-06551

                        MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Garcia
                             Opinion by Justice Myers
      We reinstate this appeal. In 2018, we abated this case due to Joseph Abuzaid’s

bankruptcy. See TEX. R. APP. P. 8.2. The Court conducted an independent review of

the federal Public Access to Court Electronic Records (PACER) system which

shows the bankruptcy case associated with this appeal was terminated on November

30, 2020, effectively dissolving the automatic stay.

      We notified the parties by letter, requesting they inform the Court of the status

of the bankruptcy and of this appeal. We cautioned that the failure to respond would

result in the appeal being dismissed for want of prosecution. See id. 42.3(b),(c). To

date, neither party has responded.
      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See id. 42.3(b),(c); Brewer v. Admiral Ins. Co., 2002 WL 31312990, at *1

(Tex. App.—Dallas Oct. 16, 2002, no writ) (per curiam) (not designated for

publication).




                                        /Lana Myers//
170976f.p05                             LANA MYERS
                                        JUSTICE




                                      –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

JOSEPH ABUZAID, Appellant                      On Appeal from the 95th District
                                               Court, Dallas County, Texas
No. 05-17-00976-CV          V.                 Trial Court Cause No. DC-16-06551.
                                               Opinion delivered by Justice Myers.
MODJARRAD & ASSOCIATES,                        Justices Partida-Kipness and Garcia
P.C., D/B/A MAS LAW FIRM,                      participating.
Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 7th day of June, 2021.




                                       –3–